Exhibit 10.1

 

December 27, 2019

 

STRICTLY PERSONAL AND CONFIDENTIAL

 

Franklin W. Hobbs

Via email

 

Dear Fritz,

 

This letter agreement (this “Agreement”) sets forth the understanding between
you and Ribbon Communications Inc. (“Ribbon”) and Sonus Networks, Inc. d/b/a
Ribbon Communications Operating Company. Inc., (“RCOC” and Ribbon and RCOC,
together with its affiliates who may employ you from time to time, the
“Company”), regarding the transition and cessation of your employment and other
services with the Company in all capacities. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings ascribed to
such in those certain letter agreement and severance agreement, each dated April
19, 2018, by and between Ribbon, RCOC and you (the “Severance Agreement” and,
collectively with such letter agreement, the “Employment Agreement”).

 

1.            Transition/Cessation of Employment.

 

(a)    You acknowledge and agree that, effective as of November 13, 2019 (the
“Transition Date”), you are no longer serving as the Company’s President and
Chief Executive Officer. From the Transition Date through December 31, 2019, you
shall continue to be employed by the Company and shall provide such transition
and other services as may be reasonably requested by Ribbon’s Board of Directors
(the “Board”). You acknowledge and agree that your employment with the Company
will terminate as of the close of business on December 31, 2019 (the
“Termination Date”) and, except as otherwise specifically set forth herein or
required by law, you are not eligible to receive any further compensation or
benefits from the Company. In addition, you hereby resign as of the date of this
Agreement, as a member of the Board and from all officer, director and any other
positions you may hold with any subsidiary of Ribbon.

 

(b)   Upon the termination of your employment on the Termination Date, you shall
be entitled to (i) any and all earned and unpaid base salary through the
Termination Date; (ii) any accrued but unused vacation pay owed to you in
accordance with Company applicable policies and practices up to and including
the Termination Date; and (iii) any allowable and unreimbursed business expenses
incurred through the Termination Date that are supported by appropriate
documentation in accordance with the Company’s policies (subsections (i) through
(iii), collectively, “Accrued Benefits”).

 

(c)   In addition to the Accrued Benefits, subject to (i) your execution and
delivery of a Confidential Release Agreement in substantially the form attached
hereto as Exhibit A (the “Release”) (and the lapse of any revocation period
related thereto) within 30 days following the Termination Date, and (ii) your
continued compliance with the Restrictive Covenants (as defined below), you
shall be entitled to (A) severance benefits as if your cessation of employment
had been considered a termination of your employment without Cause (as defined
in the Severance Agreement) for purposes of the Severance Agreement (as further
described in subsections (I), (II) and (IV) below), (B) eligibility to receive
an additional cash amount based on actual achievement of certain performance
objectives (as further described in subsection (III) below), and (C) certain
additional continued eligibility for vesting of equity awards (as further
described in subsection (V) below and, together, with subsections (I) through
(IV) below), the “Severance Benefits”), which include the following:

 

I.Continued payment of your current base salary, less applicable withholdings,
in accordance with the Company’s usual payroll practices, for a period of twelve
(12) months following the Termination Date;

 

II.A one-time lump sum cash amount equal to $500,000, less applicable
withholdings, at the same time as your Annual Bonus (as defined in the
Employment Agreement) would have been paid to you absent termination; provided
that such payment shall be made no earlier than January 1, 2020 and no later
than December 31, 2020;

 



 

 

 

III.A one-time lump sum cash amount equal to the Annual Bonus for fiscal year
2019 based on the actual achievement of the applicable performance objectives
for such Annual Bonus (as determined by the Board or Compensation Committee of
the Board), payable at the same time as such Annual Bonus would have been paid
to you absent termination; provided that such payment (if any) shall be made no
earlier than January 1, 2020 and no later than December 31, 2020;

 

IV.Continued payment of the Company’s share of medical, dental, and vision
insurance premiums for you and your dependents, if any, for the twelve (12)
month period following the Termination Date in the same amount as contributed by
the Company immediately prior to the Termination Date (consistent with Section
2(c) of the Severance Agreement); provided that you continue to contribute
towards the cost of such premiums under the same terms and conditions as applied
to you and your dependents immediately prior to the Termination Date (and, for
the avoidance of doubt, in the event you do not participate in such benefit
plans as of immediately prior to the Termination Date, this subsection (IV)
shall not apply); provided, further, that the Company may, to the extent
permitted under Section 409A, pay the aggregate amount of such continued
payments in a lump sum within 30 days following the Termination Date; and

 

V.The following additional benefits regarding equity compensation: (a) all
unvested restricted stock units currently subject solely to time-based vesting
that would have vested during the period beginning on January 1, 2020 and ending
on December 31, 2020 had you remained continuously employed through such period,
including for clarity the restricted stock unit that had performance conditions
satisfied related to calendar year 2018 and only has time-based vesting
remaining (such restricted stock units, “Time-Vesting RSUs”) shall remain
outstanding and eligible to vest hereunder on the Accelerated Time-Based Vesting
Date (with settlement in accordance with their terms); (b) all unvested
restricted stock units currently subject to EBITDA-based vesting for the fiscal
year ending December 31, 2019 (the “2019 EBITDA-Vesting PSUs”) shall remain
outstanding and be eligible to vest on the Accelerated Performance-Based Vesting
Date in accordance with their terms based on actual performance for such fiscal
year (with settlement in accordance with Section 3(a)(i) of the Schedule 1 to
the applicable Award Agreement as if a termination without Cause); and (c)
one-third of the unvested restricted stock units currently subject to TSR-based
vesting for the three-year period ending December 31, 2021 (“2019 TSR-Vesting
PSUs”) shall remain outstanding and be eligible to vest on the Accelerated
Performance-Based Vesting Date in accordance with their terms based on actual
performance for the portion of the applicable performance period through
December 31, 2019 as if the performance period ended on such date (with
settlement in accordance with Section 3(a)(ii) of the Schedule 1 to the
applicable Award Agreement as if a termination without Cause) (the restricted
stock units described in subsection (b) and (c), “Performance-Vesting PSUs”) on
the Termination Date. For the avoidance of doubt, the Time-Vesting RSUs and
Performance-Vesting PSUs described above shall solely be entitled to vest after
the Date of Termination pursuant to this Agreement and, to the extent they do
not become vested as described above, they will be forfeited for no
consideration. As of immediately following the Termination Date, you have
573,953 unvested Time-Vesting RSUs, 76,629 unvested 2019 EBITDA-Vesting PSUs and
51,086 unvested 2019 TSR-Vesting PSUs and, other than such Time-Vesting RSUs and
Performance-Vesting PSUs, all other equity awards in Ribbon or any of its
affiliates (including any restricted stock units subject to annual
performance-based vesting with respect to fiscal years ending after December 31,
2019) shall be forfeited for no consideration on the Termination Date.
“Accelerated Time-Based Vesting Date” shall mean the 30th day following the
Termination Date, if you have timely executed and not revoked the Release.
“Accelerated Performance-Based Vesting Date” shall mean the later of (i) the
30th day following the Termination Date, if you have timely executed and not
revoked the Release and (ii) the determination of achievement, if any, of the
applicable performance conditions by the Compensation Committee of the Board in
accordance with the terms of the grant (provided that, for the avoidance of
doubt, (A) such determination with respect to the 2019 EBITDA-Vesting PSUs will
be made prior to December 15, 2020 and (B) such determination with respect to
the 2019 TSR-Vesting PSUs will be made prior to March 15, 2020).

 



 

 

 

2.            Restrictive Covenants.

 

The Severance Benefits are contingent upon and subject to your continued
compliance with any Company policies or covenants that may be applicable to you
following the Termination Date as well as the restrictive covenants in your
Confidentiality, Non-Competition and Assignment of Inventions Agreement, dated
April 19, 2018, by and between you and the Company (the “Restrictive Covenants
Agreement”), which shall continue to remain in full force and effect following
the Termination Date (such restrictive covenants, together with any applicable
Company policies or covenants, the “Restrictive Covenants”).

 

3.            Cooperation.

 

Following the Termination Date, you agree to cooperate reasonably with the
Company, including any attorney, accountant or other consultant retained by
Ribbon, in connection with (i) any transition services as may be reasonably
requested by the Company through December 31, 2020, and (ii) any pending or
future mediation, litigation, arbitration, business, or investigatory matter.
Such cooperation related to any pending or future mediation, litigation,
arbitration, business, or investigatory matter may include, without limitation,
you being available for interview by Ribbon, or any attorney or other consultant
retained by Ribbon, and providing the Company with relevant documents in your
possession or under your control. Ribbon agrees to provide you with reasonable
notice of the need for assistance when feasible. The Company also agrees to
schedule such assistance in such a manner as not to unreasonably interfere with
any alternative employment you obtain when possible. The Company agrees to (i)
indemnify you in accordance with the terms of your Indemnity Agreement dated
October 27, 2017 for all Expenses (as defined in the Indemnity Agreement) you
may incur as a result of your cooperation contemplated by this Section 3 and
(ii) to the extent any expenses are not covered by the Indemnity Agreement,
reimburse you for any reasonable and pre-approved in writing expenses incurred
by you in connection with your cooperation under this Section 3 and supported by
a valid invoice.

 

4.            Further Assurances.

 

In order to effectuate the foregoing, you agree to execute any additional
documents and to take such further actions as may reasonably be requested from
time to time by the Company.

 

5.            Section 409A.

 

This Agreement is intended to comply with the provisions of Section 409A and
this Agreement shall, to the extent practicable, be interpreted and construed in
accordance therewith. Accordingly, the Section captioned “Tax Implications of
Termination Payments” in the Severance Agreement (including, without limitation,
any required delay due to your treatment as a “specified employee” under Section
409A) is incorporated into this Agreement by reference as if fully stated
herein.

 



 

 

 

6.            Entire Agreement.

 

This Agreement sets forth the entire agreement between you and the Company with
respect to the subject matter set forth herein and supersedes and replaces any
and all prior oral or written agreements or understandings between you and the
Company with respect to your termination of employment; provided that, for the
avoidance of doubt, nothing herein supersedes, amends or otherwise modifies any
agreements between the Company and you with respect to confidential information,
intellectual property, non-competition, non-solicitation, non-disparagement,
nondisclosure of proprietary information, inventions and injunctive relief
(including, without limitation, the Restrictive Covenants Agreement). This
Agreement may be amended only by a subsequent writing signed by both parties.
You represent that you have signed this Agreement voluntarily. You acknowledge
and agree that, except as set forth in this Agreement or any Accrued Benefits,
you have no rights to severance or other similar payments or benefits in
connection with the termination of your employment on the Termination Date.
Notwithstanding the foregoing and without limiting any other rights you may
have, the Company agrees and acknowledges that you will continue to be covered
by, and be able to avail yourself of, your rights under your Indemnity Agreement
and applicable insurance policies and charter documents of the Company providing
for indemnification and/or advancement of expenses, to the fullest extent
permitted under law.

 

7.            General.

 

(a)This Agreement is personal in nature and you shall, without the written
consent of the Company, assign or otherwise transfer this Agreement or your
obligations, duties and rights under this Agreement. The Company may assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement (i) to any of its affiliates or (ii) in connection with any
merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company, to any successor to the Company’s business.

 

(b)This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without regard to the conflict of
laws provisions thereof or of any other jurisdiction.

 

(c)Any controversy, dispute or claim arising out of or relating to this
Agreement shall be subject to binding arbitration on the terms and conditions
set forth in Section 8(f) of the Employment Agreement.

 

8.            Acceptance. 

 

You may accept the terms and conditions described herein by confirming your
acceptance in writing and returning to me no later than the close of business on
December 27, 2019.  Please send your countersignature to this Agreement to the
Company, or via e-mail to me, which execution will evidence your agreement with
the terms and conditions set forth herein.

 

Sincerely,

 

/s/ Justin Ferguson   Justin Ferguson, Executive Vice President & General
Counsel On behalf of Ribbon Communications, Inc. and Ribbon Communications
Operating Company, Inc.

 

Accepted by:

 

/s/ Franklin W. Hobbs   Franklin W. Hobbs   Date: December 27, 2019  

 





 

 



Exhibit A

 

CONFIDENTIAL RELEASE AGREEMENT

 

This Confidential Release Agreement (this “Release”) is made by Franklin W.
Hobbs (“you”) as of the last date shown on the signature page below (the
“Release Date”) in favor Ribbon Communications Operating Company, Inc. and each
of its direct and indirect subsidiaries and affiliates (“RCOC” and, together
with each of its direct and indirect subsidiaries and affiliates, the
“Company”).

 

WITNESSETH:

 

WHEREAS, your employment with the Company terminated, effective December 31,
2019 (the “Termination Date”), and a copy of this Release was provided to you on
or before the Termination Date.

 

WHEREAS, you previously entered into that certain letter agreement with RCOC and
Ribbon Communications, Inc. dated on or about December 27, 2019 (the “Letter
Agreement”), pursuant to which you are entitled to certain Severance Benefits
(as defined in the Letter Agreement), subject to your execution, delivery and
non-revocation of this Release.

 

NOW, THEREFORE, in consideration of the terms and provisions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, you hereby agree as follows:

 

1.      Acknowledgement. Other than what has already been received, is otherwise
set forth in the Letter Agreement that may become due or otherwise required to
be provided by applicable law, you acknowledge and agree that: (i) your
eligibility for any employee benefit plans or programs maintained by the Company
for employees ceased as of the Termination Date; and (ii) you have received all
compensation and benefits owed to you by the Company and that the Company does
not owe you any additional compensation or benefits, including but not limited
to sick time, personal time, or reimbursement for expenses.

 

2.      Release of Claims. The Letter Agreement sets forth the Severance
Benefits you are eligible to receive subject to your execution, delivery and
non-revocation of this Release. In exchange for these Severance Benefits, by
signing this Release you agree for yourself, your spouse and child or children
(if any), and your heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns to release the
Company, including its parents, subsidiaries, affiliates, successors, and all of
its or their past and present directors, officers, employees, representatives
and agents (“Releasees”), from any and all claims of any kind, known or unknown,
which arose on or before the date you signed this Release, including any claim
related to the termination of your employment, except claims that the law does
not permit you to waive. For example, you waive all common law contract, tort,
or other claims you might have, as well as all claims you might have under the
Civil Rights Act of 1964 (including Title VII of that Act), the Equal Pay Act of
1963, the Age Discrimination in Employment Act of 1967 (ADEA), the Americans
with Disabilities Act Amendments Act (ADAAA), the Family and Medical Leave Act
of 1993 (FMLA), the Worker Adjustment and Retraining Notification Act (WARN),
the Employee Retirement Income Security Act of 1974 (ERISA), the National Labor
Relations Act (NLRA), all of their amendments, the Sarbanes-Oxley Act, the
Massachusetts Fair Employment Practices Act, the Massachusetts Equal Pay Act,
Massachusetts Earned Sick Time Act, the Massachusetts Parental Leave Act, the
Massachusetts Wage Act, and any and all other federal, state and local laws or
ordinances; provided that this Release does not bar any claim with respect to
(1) any vested rights you may have under the employee benefit plans, programs,
or policies of the Company and its affiliates; (2) any indemnification rights to
which you may be entitled under the Company’s Restated Certificate of
Incorporation, as Amended, or Amended and Restated By-laws, by contract, as a
matter of law, or otherwise, or under any power that the Company may have to
indemnify you or hold you harmless; or (3) your right to enforce the terms of
this Release.

 



1

 

 

3.      ADEA Waiver. This Release includes a release of claims for age
discrimination under the Age Discrimination in Employment Act of 1967 (the
“ADEA”). In accordance with the ADEA, you acknowledge that the ADEA requires
that you be advised to consult with an attorney before waiving any claim under
the ADEA, and you recognize that, by this Release, you have been so advised. In
addition, the ADEA allows you twenty-one (21) days to decide whether to waive
claims under the ADEA (and the parties agree that no changes to this Release,
whether material or immaterial, will restart such twenty-one (21) day period),
although you are not required to wait the entire twenty-one (21) days if you
choose to accept sooner. You also have certain revocation rights, as described
in Section 12. You acknowledge that this Release does not waive or release any
rights or claims that you may have which arise after the date you execute this
Release.

 

4.      Release Exclusions. You represent and warrant that you have not filed
any complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Release. You
further represent and agree that you have not assigned nor transferred or
attempted to assign or transfer, nor will you attempt to assign or transfer, to
any person or entity not a party to this Release, any of the claims you are
releasing in this Release. Furthermore, by signing this Release, you (i)
represent and agree that you will not be entitled to any personal recovery in
any action or proceeding that may be commenced on your behalf arising out of the
matters released herein and (ii) covenant and agree to refrain from directly or
indirectly asserting any claim, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any of the Releasees, based upon
any claim released or purported to be released hereby. Notwithstanding anything
to the contrary herein, nothing in this Release shall (A) limit your rights to
communicate directly with, cooperate with, or provide information to any
federal, state or local governmental regulatory agencies that are protected
under the whistleblower provisions of applicable law, or (B) prevent you from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that you acknowledge and agree that any claim by you, or brought on your behalf,
for personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be and hereby is barred.

 

5.      Representations and Promises. The following representations and promises
are being relied upon by the Company in entering into this Release, and they
survive the execution of this Release. You represent, warrant and agree that:

 



2

 

 

a.                   This Release is the entire agreement about any claims that
you might have against the Company. Once in effect, this Release is a binding
and admissible agreement. When you decided to sign this Release, you were not
relying on any statements that are not in this Release.

 

b.                  The Company would not have been obligated to pay you the
benefits and pay described in the Letter Agreement without the promises you are
making herein.

 

c.                   You have had sufficient time to consider, and have resolved
all doubts and concerns about the subjects in this Release before signing this
Release, and you are entering into this Release freely and voluntarily.

 

d.                  You were advised by this Release to consult with an attorney
before signing it and you have had an adequate opportunity to do so, and you
have made your own investigation of the facts and are relying solely upon your
knowledge and, if applicable, the advice of your counsel.

 

e.                   You have carefully read this Release, and fully understand
what it means. You enter into it knowingly and voluntarily, and all of your
representations here are true.

 

f.                    You are not relying upon any statements, understanding,
expectations, or agreements other than those expressly set forth in this
Release.

 

g.                  You knowingly waive any claim that this Release was induced
by any misrepresentation or nondisclosure and any right to rescind or avoid the
Release based upon presently existing facts, known or unknown.

 

h.                  Nothing in this Release shall be construed as an admission
that the Company or any Releasee engaged in any improper or unlawful conduct.

 

i.                    You intend to release, fully and finally, all claims you
may have against the Company related to your employment, to the fullest extent
provided by law.

 

6.      Return of Company Property. You recognize that, on or before the
Termination Date (and upon any other date requested by the Company), you are
obligated to, and will return to the Company any and all Company property
(files, documents, laptop, company-issued PDA or phone, keys, credit cards,
etc.) and any and all confidential information and property in your possession,
provided that you may retain personal copies of (i) your compensation records,
(ii) materials distributed to shareholders generally and (iii) any written
agreement to which you are a party. If you have a corporate credit card, you
agree that you will not receive the consideration described in this Release
unless and until the outstanding balance on the corporate card is paid.

 

7.      Governing Law and Interpretation. This Agreement and the rights and
duties of the Parties under it will be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, without regard to the
conflicts of law provisions thereof or of any other jurisdiction. If any
provision of this Release is held to be unenforceable, such provision will be
considered separate, distinct, and severable from the other remaining provisions
of this Release, and will not affect the validity or enforceability of such
other remaining provisions, and that, in all other respects, this Release will
remain in full force and effect. If any provision of this Release is held to be
unenforceable as written but may be made to be enforceable by limitation
thereof, then such provision will be enforceable to the maximum extent permitted
by applicable law.

 



3

 

 

8.      Miscellaneous. You agree that if any provision in this Release is void,
the rest of the Release will remain valid and enforceable, except that, if a
court determines that the release of claims in Section 2 (or any part thereof)
is invalid, this entire Release may be voided at the election of the Company.
This Release embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
between the parties regarding such matters; provided however, that, for the
avoidance of doubt, this Release does not release you from your ongoing
obligations under the Letter Agreement or any agreements between the Company and
you with respect to confidential information, intellectual property,
non-competition, non-solicitation, non-disparagement, nondisclosure of
proprietary information, inventions and injunctive relief (including, without
limitation, that certain Confidentiality, Non-Competition and Assignment of
Inventions Agreement, dated April 19, 2018, by and between you and the Company).
This Release may be amended only in a writing signed by the parties. The section
headings in this Release are for convenience of reference only and should not be
deemed to affect the interpretation or modify the provisions hereof.

 

9.      Acceptance and Revocation. You received this Release on or prior to
December 31, 2019. You have been given at least twenty-one (21) days from the
date you receive this Release to consider whether to sign it. To accept this
Release, you must sign and return it to the attention of Petrena Ferguson, 500
Palladium Drive, Suite 2100, Ottawa, ON K2V 1C2, or scan and email to
pferguson@rbbn.com by January 21, 2020. You cannot sign this Release before your
Termination Date (and execution prior to the Termination Date will have no
effect). You have seven (7) calendar days after signing this Release to revoke
it. To revoke this Release you must deliver a written notice of revocation to
Petrena Ferguson before the seven-day period expires. The Release will not
become effective until the eighth (8) calendar day after you sign it—meaning
eight days after the Release Date. If you fail to sign this Release by January
21, 2020 or if you revoke this Release before it becomes effective, it will not
become effective or enforceable and you will not receive the Severance Benefits.

 

BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS RELEASE, HAVE HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE, UNDERSTAND THIS RELEASE,
AND ARE VOLUNTARILY ENTERING INTO THIS RELEASE. READ THIS RELEASE CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, you have executed this Release as of the date first below
written.

 

Franklin W. Hobbs:     Date:  

 



4



